      Case 2:15-cr-00227-JAM Document 145 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,             No.   2:15-cr-00227-JAM
10                  Plaintiff,
11        v.                               ORDER GRANTING IN PART AND
                                           DENYING IN PART GOVERNMENT’S
12   MICHAEL CAREY CLEMANS,                MOTION
13                  Defendant.
14

15        On July 22, 2021, the Government filed a motion for turnover

16   of funds in Defendant’s trust account and to adjust his payment

17   schedule.   See ECF No. 144.     Good cause having been shown for the

18   turnover of funds, the Court grants the Government’s request and

19   hereby orders BOP to turn the $1,218.51 over to the Clerk of

20   Court.    However, the request to adjust Defendant’s payment

21   schedule is denied.

22        The Clerk is directed to serve the BOP a copy of the order.

23        IT IS SO ORDERED.

24

25   Dated:    July 26, 2021           /s/ John A. Mendez

26                                     THE HONORABLE JOHN A. MENDEZ
27                                     UNITED STATES DISTRICT COURT JUDGE
28
